DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/4/21.  Claims 1, 2, 7, and 12 were amended; claims 13-20 were cancelled.  Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 9 of Remarks, filed 3/4/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.  
4.	Applicant’s arguments, see page 9 of Remarks, filed 3/4/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
5.	Applicant’s arguments, see page 10 of Remarks, filed 3/4/21, with respect to the objections to claims 7 and 12 have been fully considered and are persuasive.  The objections to claims 7 and 12 have been withdrawn.
6.	Applicant’s arguments, see page 10 of Remarks, filed 3/4/21, with respect to the rejections of claims 1-12 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 U.S.C. 112(a) have been withdrawn.
7.	Applicant’s arguments, see pages 10-11 of Remarks, filed 3/4/21, with respect to the rejections of claims 1-12 under 35 U.S.C. 112(b) have been fully considered and are  Therefore, the previous grounds of rejection of claims 1-12 under 35 U.S.C. 112(b) have been withdrawn.  
However, upon further consideration, new grounds of rejection of claims 2-12 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.
Additionally, upon further consideration, new grounds of rejection of: 
claim 1 under 35 U.S.C. 102(a)(1) in view of Bing (CN 1827903); and
claims 2-5 under 35 U.S.C. 103 in view of Bing (CN 1827903) and Kawamura (CN 1403649) are made and presented in the following Office Action as necessitated by amendment.
Drawings
8.	The drawings were received on 3/4/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2,

Line 8 recites the limitation “the condensing plate”.  There is insufficient antecedent basis for this limitation in the claim.  Rather, line 2 of claim 2 establishes “at least one condensing plate”.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1827903 to Bing et al. (hereafter “Bing” – machine translation previously provided).
Regarding claim 1,
Bing discloses a combined washing and drying machine [Fig. 1; abstract], comprising a roller (2) [see Fig. 1; page 6, 2nd paragraph], a condenser  (i.e. at least one condensing device 5 in condensing air duct 12) [see Fig. 1-2; page 12, bottom two .
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1827903 to Bing et al. (hereafter “Bing” – machine translation previously provided) as applied to claim 1 above, and further in view of CN 1403649 to Kawamura et al. (hereafter “Kawamura” – machine translation previously provided).
Regarding claim 2,
Bing discloses the combined washing and drying machine of claim 1, wherein the condenser comprises at least one condensing plate (521), each condensing plate comprises a water inlet end (i.e. top end of 521 proximate 6), a water outlet end (i.e. bottom end of 521) opposite the water inlet end, and at least one flow guide surface (5211) guiding water from the water inlet end to the water outlet end; a plurality of first heat exchange portions (522) for slowing down flow rate of water flowing through each flow guide surface are protruded from each flow guide surface [see Fig. 1-10; page 13, second paragraph – page 14, third paragraph]; [[a housing forms a receiving cavity (within 12) for receiving the [at least one] condensing plate (521), the receiving cavity being connected with the air inlet of the drying duct (14) and the roller (via 4) [see Fig. 1; page 13, second paragraph – third paragraph].
Bing teaches that the condenser housing (at condensing air duct 12) receives hot and humid air from the roller (via roller outlet 4), but does not explicitly teach that the housing is disposed on an outer wall of the roller and encloses the roller, as defined by claim 2.  However it is old and well-known in the art to utilize such a configuration wherein the housing of a condenser is disposed directly on an outer wall of a roller.  For example, Kawamura similarly discloses a combined washing and drying machine (1) comprising a condenser (i.e. water cooled dehumidifier or heat exchanger 13) having a housing (i.e. dehumidification pipe 14) that is integrally formed on an outer wall of a roller (3) and enclosing said roller (in communication via suction port 3c) [see Fig. 1; ¶0036].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the configuration of Bing such that the condenser housing is 
Regarding claim 3,
Bing in view of Kawamura discloses the combined washing and drying machine of claim 2, wherein Bing teaches that each first heat exchange portion (522) is in a form of a plate, one end of each first heat exchange portion is fixed to each corresponding condensing plate (521) and one other end opposite to the one end is suspended, a plate surface of each first heat exchange portion in the form of the plate faces a direction of the water inlet end, and each first heat exchange portion and each corresponding flow guide surface form an angle which opens toward the direction of the water inlet end, and the angle is greater than or equal to 90 degrees [Bing: see Fig. 9; page 13, bottom paragraph – page 14, bottom paragraph].  
Regarding claim 4,
Bing in view of Kawamura discloses the combined washing and drying machine of claim 3, wherein Bing teaches that the condensing plate (521) comprises two flow guide surfaces disposed opposite to each other, and the two flow guide surfaces are respectively provided with the first heat exchange portions (522), the first heat exchange portions on the two flow guide surfaces of the condensing plate are staggered [Bing: see Fig. 9; page 13, bottom paragraph – page 14, bottom paragraph]. 
Regarding claim 5,
Bing in view of Kawamura discloses the combined washing and drying machine of claim 2, wherein Bing teaches that a second heat exchange portion (511) is provided .  
Allowable Subject Matter
18.	Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6,
Bing in view of Kawamura discloses the combined washing and drying machine of claim 2, wherein Bing teaches that each bar-shaped container (61, 62) comprises a closed end, the water flowing into an inner cavity of each bar-shaped container through the water inlet joint (at 6111, 6211); each bar-shaped container is provided with a mounting portion (at screw hole 6214) for matching installation with each corresponding condensing plate of the condenser [see Fig. 9-10; page 20, third paragraph].  Bing does not teach that each bar-shaped container (61 and 62) comprises “a first side and a second side corresponding to two plate surfaces of each corresponding condensing plate, and the first side and the second side are respectively provided with a plurality of the water outlet holes which are connected to the inner cavity of each bar-shaped container and are spaced apart along a direction from the opening end of each bar-shaped container to the closed end of each bar-shaped container”.  Contrary to claim 6, the bar shaped containers (61, 62) taught by Bing do not each comprise outlet holes provided at first and second sides corresponding to two plate surfaces of each corresponding condensing plate.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of claim 6.  For at least the above reasons, claim 6 (and therefore claims 7-12 depending therefrom) contain allowable subject matter.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711